        Case 1:15-cv-08198-WHP Document 242 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                              :
 JUEL ROUNDTREE,                              :
                                              :          15cv8198
                     Plaintiff,               :
                                              :          ORDER
               -against-                      :
                                              :
 CITY OF NEW YORK, et al.,                    :
                                              :
                     Defendants.              :
                                              :

WILLIAM H. PAULEY III, Senior United States District Judge:

              Roundtree requests an extension of time to respond to Defendants’ motion for

summary judgment for 90 days, citing—among other things—his health and current reliance on a

wheelchair. (ECF No. 241.) Roundtree’s application is granted and his deadline to submit any

opposition papers is extended to September 17, 2021. However, no further extensions will be

granted absent extraordinary circumstances.

              Chambers staff will mail a copy of this Order to Roundtree.


Dated: June 17, 2021
       New York, New York
